131 Nev., Advance Opinion -/i3
                        IN THE SUPREME COURT OF THE STATE OF NEVADA


                 PATTI E. BENSON,                                    No. 65833
                 Appellant,
                 vs.
                 STATE ENGINEER OF THE STATE OF                             FLED
                 NEVADA, OFFICE OF THE STATE
                                                                             SEP 2k MI5
                 ENGINEER; AND DIVISION OF
                                                                            T - 1:C   E K !!'KEtif.1-4
                 WATER RESOURCES, DEPARTMENT                          CLC                         C`4.1 T

                 OF CONSERVATION AND NATURAL                         BY                         •-•
                                                                                                    ■
                                                                                                c-Lt Zit

                 RESOURCES,
                 Respondents.



                            Appeal from a district court order dismissing a petition for
                 judicial review in a water law matter. Seventh Judicial District Court,
                 Eureka County; Gary Fairman, Judge.

                            Affirmed.


                 Schroeder Law Offices, P.C., and Laura A. Schroeder, Therese A. Ure, and
                 Matthew J. Curti, Reno,
                 for Appellant.

                 Adam Paul Laxalt, Attorney General, and Jerry M. Snyder, Senior Deputy
                 Attorney General, Carson City,
                 for Respondents.




SUPREME COURT
      OF
    NEVADA


(0) 1907A e179
                                                                                           -   j - 2e69 0
                BEFORE THE COURT EN BANC.


                                                 OPINION
                By the Court, CHERRY, J.:
                              The question presented in this appeal is whether a party
                aggrieved by the cancellation of her water permit must exhaust
                administrative remedies with the State Engineer when the State Engineer
                is not statutorily authorized to provide the party's preferred remedy. We
                hold that NRS 533.395(2) requires a party aggrieved by the cancellation of
                a water permit to exhaust all available administrative remedies before
                seeking judicial review, even when the remedy that the State Engineer is
                authorized to provide is not the remedy that the party seeks.

                                  FACTS AND PROCEDURAL HISTORY
                              Joseph Rand purchased property in Eureka County, which he
                used for farming. A water permit with an appropriation date of 1960
                benefited the property. Rand died on October 17, 2008, survived by his
                wife, Ellen. That same month, the Joseph L. and Ellen M. Rand
                Revocable Living Trust was created, and the trust managed the farming
                property. An agent, presumably acting on behalf of the trust, 1 applied for
                a water right permit at a new well head location with the State Engineer



                      1 Theapplication for permission to change point of diversion lists the
                applicant as Joseph L. Rand and Ellen M. Rand. The underlying petition
                for judicial review also states that the agent was acting on behalf of
                Joseph L. Rand and Ellen M. Rand. However, as Joseph Rand was
                deceased when the application was filed and the trust was managing the
                farming property, we presume that the agent was acting on the trust's
                behalf.


SUPREME COURT
        OF
     NEVADA
                                                     2
(0) I947A
                on December 10, 2008. According to the application, the agent intended to
                divert water from an underground source via a newly drilled well. The
                new water rights were necessary because the previous well did not
                produce sufficient water. The State Engineer conditionally authorized the
                new permit to appropriate 632 acre-feet annually for irrigation and
                domestic use from the Diamond Valley Hydrographic Basin. The permit
                required proof of completion of the new well, proof of beneficial use of the
                water, and a supporting map to be filed with the State Engineer within
                one year. The permit reflected the original appropriation date of 1960.
                            Due to financial constraints, the trust was unable to finish
                drilling the well by 2010. Consequently, Ellen, on behalf of the trust,
                sought an extension to complete the work and file the requisite proof with
                the State Engineer. The State Engineer granted the trust's request and
                extended the time for completion by one year. The State Engineer granted
                the same request again in 2011 and 2012.
                            Ellen died on March 31, 2013. Following her death, Patti
                Benson, Joseph and Ellen's daughter, inherited the farming property and
                water rights. On July 11, 2013, the State Engineer sent a "final notice" to
                the trust reminding it and the Rands that they were required to file proof
                of completion, proof of beneficial use, and a map. The notice stated that if
                they did not file the required documents or request an extension within 30
                days, the permit would be canceled.
                            Benson recorded the quitclaim deed with the Eureka County
                recorder's office on July 24, 2013. The record does not reflect that Benson
                ever filed a report of conveyance with the State Engineer, as required by
                MRS 533.384. On September 11, 2013; the State Engineer canceled the



SUPREME COURT
        OF
     NEVADA
                                                      3
(0) 1947A
                 water permit for failure to comply with its terms and sent notice to the
                 Rands. The notice also advised that, within 60 days, the cancellation
                 could be appealed by filing a written request for a review at a public
                 hearing before the State Engineer.
                             Instead of requesting administrative review, Benson filed the
                 underlying petition for judicial review in the district court. Her petition
                 sought an order vacating the State Engineer's decision to cancel the
                 permit. In her petition, Benson argued that the State Engineer did not
                 allow her enough time to file a report of conveyance under NRS 533.384. 2
                 Because notice of the potential cancellation of the water permit was not
                 provided to her as the owner of the water rights, Benson alleged, the State
                 Engineer's cancellation of the permit was erroneous. 3 Further, Benson
                 claimed that the record evidence, which she was barred from presenting to
                 the State Engineer in a contested hearing prior to cancellation, proved
                 that the State Engineer's decision was clearly erroneous.
                             The State filed a motion to dismiss Benson's petition, arguing
                 that NRS 533.395(4) required the district court to dismiss Benson's
                 petition for failure to exhaust administrative remedies and seek review of
                 the permit cancellation at a public hearing before the State Engineer. In



                       2 NRS 533.384 does not specify a time frame following the
                 conveyance in which the report must be filed with the State Engineer.

                       3 However,  Benson conceded during oral argument before this court
                 that she had actual notice of the pending cancellation before expiration of
                 the 30-day period to seek an extension of time to file proof of compliance
                 with the permit's conditions. She also conceded during oral argument
                 before this court that she had actual notice of the canceled permit before
                 expiration of the 60-day period to request administrative review.

SUPREME COURT
      OF
    NEVADA
                                                      4
(0) 1947A °et°
                response, Benson claimed that she properly petitioned for judicial review
                under NRS 533.450 and was not required to pursue administrative review
                as it would have been in vain and futile. Benson contended that even if
                she had petitioned the State Engineer for administrative review of the
                cancellation decision and the State Engineer issued a decision rescinding
                the cancellation, that decision would not provide her with an adequate
                remedy. Benson argued that pursuant to NRS 533.395(3), the State
                Engineer would be required to modify the permit's original 1960
                appropriation date with an appropriation date reflecting the date of her
                2013 administrative review. Benson claimed the modified appropriation
                date would thus affect her substantive rights in terms of priority to the
                water. She asserted that because she would lose her 1960 appropriation
                date and be required to seek judicial review regardless of the results from
                an administrative hearing, administrative review would have been futile.
                            The district court granted the State Engineer's motion to
                dismiss Benson's petition. In its order, the district court said that this
                court has not defined futile in the context of exhausting administrative
                remedies and that it was persuaded by caselaw from the California Court
                of Appeal. The district court adopted the California Court of Appeal's rule
                from Doyle v. City of Chino, which requires exhaustion of administrative
                procedures "unless the petitioner can positively state that the commission
                has declared what its ruling will be in a particular case." 172 Cal. Rptr.
844, 849 (Ct. App. 1981) (internal quotation omitted). Accordingly, the
                court decided that Benson had not proven that administrative review
                would have been futile because she did not positively state what the State
                Engineer's ruling would have been had she sought administrative review.



SUPREME COURT
     OF
   NEVADA
                                                     5
(0) IVITA eFT
                             The district court further noted that Benson could have
                 received some relief through reinstatement of her permit with a 2013
                 appropriation date following administrative review but acknowledged that
                 the State Engineer is not statutorily authorized to reinstate the permit
                 with the original appropriation date. The court also noted that by seeking
                 judicial review before exhausting available administrative remedies,
                 Benson undermined policy considerations, including the following:
                 (1) having the matter heard by the State Engineer, who possesses
                 expertise in water rights; (2) allowing development of a factual record
                 necessary for meaningful judicial review; (3) providing an efficient process
                 for the State Engineer to correct its own mistake; (4) encouraging
                 adherence to administrative procedures before resort to the courts; and (5)
                 preventing premature interruption of the administrative process. This
                 appeal followed.

                                                DISCUSSION
                             The issue presented is whether a permittee who is aggrieved
                 by the State Engineer's decision to cancel her water permit is required to
                 exhaust available administrative remedies before seeking judicial review.
                 Here, we review de novo the district court's order, which dismissed
                 Benson's petition for judicial review for lack of jurisdiction due to Benson's
                 failure to exhaust the statutorily required administrative remedies.       See
                 Webb v. Shull, 128 Nev., Adv. Op. 8, 270 P.3d 1266, 1268 (2012) (applying
                 de novo review to questions of statutory interpretation); Ogawa v. Ogawa,
                 125 Nev. 660, 667, 221 P.3d 699, 704 (2009) (applying de novo review to an
                 order granting a motion to dismiss for lack of subject matter jurisdiction).




SUPREME COURT
      OF
    NEVADA
                                                       6
(0) 1947A Aes•
                 Statutory procedures applicable to the cancellation of water permits
                             NRS 533.410 requires the Division of Water Resources,
                 through the State Engineer, to cancel a landowner's water permit when
                 the landowner fails to comply with its terms. If a permit is canceled, the
                 permit holder may, within 60 days of the cancellation, file a written
                 request for review at a public hearing before the State Engineer. NRS
                 533.395(2), The State Engineer, after considering evidence at the hearing,
                 may "affirm, modify or rescind the cancellation."      Id.   When the State
                 Engineer modifies or rescinds a canceled permit, the original
                 appropriation date (or "priority date," as Benson refers to it) is "vacated
                 and replaced by the date of the filing of the written petition with the State
                 Engineer." NRS 533.395(3). Thus, Nevada law does not authorize the
                 State Engineer to modify or reinstate a canceled permit with its original
                 appropriation date. See id.
                             Further, "[t]he cancellation of a permit may not be reviewed or
                 be the subject of any judicial proceedings unless a written petition for
                 review has been filed and the cancellation has been affirmed, modified or
                 rescinded" by the State Engineer. NRS 533.395(4) (emphasis added); NRS
                 533.450 (providing that a person aggrieved by a State Engineer's decision
                 may seek judicial review); see Howell v. Ricci, 124 Nev. 1222, 1228, 197
P.3d 1044, 1048 (2008) (explaining that when the State Engineer renders
                 a final, written determination that affects a person's interests that relate
                 to the administration of determined rights, that decision may be properly
                 challenged through a petition for judicial review).




SUPREME COURT
      OF
    NEVADA
                                                       7
(0) 1947A mien
                Exhaustion of administrative remedies is required before seeking judicial
                review of a State Engineer's decision
                            "Ordinarily, before availing oneself of district court relief from
                an agency decision, one must first exhaust available administrative
                remedies." Malecon Tobacco, LLC v. State ex rel. Dep't of Taxation,        118
Nev. 837, 839, 59 P.3d 474, 475-76 (2002). This court has held that
                exhaustion is not required when administrative proceedings are "vain and
                futile" or when the "agency clearly lacks jurisdiction."       Engelmann v.
                Westergard, 98 Nev. 348, 353, 647 P.2d 385, 389 (1982). Thus, a party
                may proceed directly to judicial review when the administrative
                proceedings would be futile.    State, Nev. Dep't of Taxation v. Scotsman
                Mfg. Co., 109 Nev. 252, 255, 849 P.2d 317, 319 (1993) (affirming a district
                court order granting summary judgment to a taxpayer seeking declaratory
                relief).
                            In Scotsman Manufacturing, Scotsman moved the district
                court to order the State to refund sales tax payments that it made under
                protest and that this court determined it was not required to pay. Id. at
                253, 849 P.2d at 318. The district court ordered the State to refund the
                paid taxes plus interest. Id. On appeal, the State argued that the district
                court did not have jurisdiction to order the refund because NRS 374.640(1)
                and NRS 374.680 required Scotsman to seek a refund from the
                Department of Taxation within three years of making the payments.
                Id. at 254, 849 P.2d at 319. We explained that although Nevada
                law has a statutory procedure that requires the exhaustion of
                administrative remedies before petitioning for judicial review, "[u]nder
                certain circumstances, . . . the district court's jurisdiction attaches
                notwithstanding a party's failure to exhaust its administrative remedies."
                Id. at 254-55, 849 P.2d at 319. A circumstance that excuses the
SUPREME COURT
        OF
     NEVADA
                                                      8
(0) 1947A
                       exhaustion doctrine, we determined, is "where initiation of administrative
                       proceedings would be futile." Id. at 255, 849 P.2d at 319. Based on the
                       three-year statute of limitations, "Whe statutory procedure offer[ed]
                       Scotsman no relief at all." Id. at 255, 849 P.2d at 320. Thus, when the
                       facts of a particular case prove that the agency is statutorily precluded
                       from granting a party any relief at all, administrative proceedings are
                       futile. See id.
                                    In the instant case, Benson argues that, pursuant to NRS
                       533.395(3), petitioning for review with the State Engineer would be futile
                       because even if the cancellation of her permit was rescinded, the State
                       Engineer would be required to reinstate the water permit with a priority
                       date of 2013, instead of its original priority date of 1960. Because the
                       Diamond Valley Hydrographic Basin has been depleted, the State
                       Engineer has denied all applications to appropriate groundwater for
                       irrigation purposes since 1979. See State Engineer's Order No. 1226 (Mar.
                       26, 2013). Accordingly, Benson asserts administrative review was futile
                       because she could only receive a permit with a 2013 priority date, which
                       would still not allow her to appropriate any water and would thus amount
                       to nothing more than a piece of paper.
                                    Benson relies upon our holding in Englemann v. Westergard,
                       98 Nev. 348, 647 P.2d 385 (1982), to support her contention that she was
                       not required to seek administrative review. But the facts of this case are
                       distinguishable from Englemann, and thus its holding does not apply here.
                       In Englemann, the State Engineer canceled Englemann's water permit
                       due to his failure to comply with the permit's terms, but Englemann was
                       unaware of the cancellation for over two years because he did not receive
                       the State Engineer's notice that "his permits ... were in poor standing and

SUPREME COURT
        OF
     NEVADA
                                                            9
(0) 1947A    91tit.4
                subject to cancellation." 4 Id. at 351, 647 P.2d at 387. A month after
                learning of the cancellation, and approximately two years and two months
                after his permits were canceled, Englemann filed a petition for judicial
                review, which the district court dismissed.     Id.   On appeal, this court
                concluded that the district court erred when it failed to exercise subject
                matter jurisdiction. Id. We explained:
                             We have held that where an aggrieved party had
                             no actual knowledge that his permits were
                             cancelled until after the expiration of the 30-day
                             period within which to comply with the statute, it
                             was not the intent of the Legislature to preclude
                             judicial review of such an order or decision.
                Id. at 352, 647 P.2d at 388 (emphasis added). We concluded that
                Englemann was not required to exhaust the administrative remedies
                because his request for administrative review would have been "untimely
                and futile." Id. at 353, 647 P.2d at 389.
                             Unlike the petitioners in Englemann, Benson conceded that
                she received actual notice of the pending cancellation before the expiration
                of the 30-day period in which to request an extension to file the requisite
                documents with the State Engineer. She also conceded that she received
                actual notice of the cancellation before the expiration of the 60-day period
                to request review. Therefore, unlike in Engelmann and Scotsman, the
                limitations period did not prevent Benson from seeking administrative
                review. And although Benson argues that administrative review would



                      4 In
                         compliance with NRS 533.410, the State Engineer sent its notice
                of cancellation to Englemann via certified mail. Englemann, 98 Nev. at
                351, 647 P.2d at 387. The post office returned the certified letter to the
                State Engineer as unclaimed. Id. at 351-52, 647 P.2d at 387-88.

SUPREME COURT
        OF
     NEVADA
                                                      10
(0) 1947A
                not have offered her any relief, we disagree. We are not persuaded by
                Benson's claim that a water permit with an appropriation date of 2013
                would afford her no remedy at all. Under NRS 533.395(2), following a
                public hearing, the State Engineer could have "modifliedl or rescind fed]
                the cancellation" and issued Benson a water permit with an effective date
                of 2013. NRS 533.395(2), (3). Although a water permit with a 2013
                appropriation date effectively places Benson near the end of the line to
                appropriate water, this is a form of relief. We recognize that it is not the
                remedy that Benson prefers, but we do not consider administrative
                proceedings to be futile solely because the statute prevents the petitioner
                from receiving his or her ideal remedy through administrative
                proceedings. If a permit with a 2013 priority date did not allow her to
                appropriate sufficient water, seeking judicial review would have then been
                permissible. See NRS 533.395(4); NRS 533.450. We therefore hold that
                when NRS 533.395 authorizes the State Engineer to provide a party with
                a remedy, even when that remedy is not the remedy the party prefers, the
                doctrine of futility does not apply and excuse the party from complying
                with NRS 533.395(4)'s exhaustion requirement, 5 and the party must
                exhaust all available administrative remedies before seeking judicial
                review.
                            We recognize that by requiring a petitioner to prove that the
                administrative review process would provide "no relief at all," our holding




                      5NRS 533.395(4) states: "The cancellation of a permit may not be
                reviewed or be the subject of any judicial proceedings unless a written
                petition for review has been filed and the cancellation has been affirmed,
                modified or rescinded pursuant to subsection 2."

SUPREME COURT
        OF
     NEVADA
                                                     11
(0) 1947A
                today defines Nevada's futility more narrowly than the federal courts'
                definitions, which focus on the adequacy of the remedy.° Such a strict
                standard is necessary in cases under NRS Chapter 533 because of the
                unique nature of water rights. See Ruddell v. Sixth Judicial Dist. Court,
                54 Nev. 363, 367, 17 P.2d 693, 694 (1933) (holding that water law cases
                are "special in their character"). The strict standard is also warranted
                because the administrative review process requires a public hearing. NRS
                533.395(2). The scarcity of water resources in our desert climate demands
                public scrutiny in water rights cases. See Dep't of Conservation & Natural
                Res., Div. of Water Res. v. Foley, 121 Nev. 77, 79, 109 P.3d 760, 761(2005)




                      6 Compare     State, Nev. Dep't of Taxation v. Scotsman Mfg. Co., 109
Nev. 252, 255, 849 P.2d 317, 320 (1993) ("The statutory procedure
                offers Scotsman no relief at all given the three-year period of
                limitations. . . ." (emphasis added)), with Tesoro Ref & Mktg. Co. v. Fed.
                Energy Regulatory Comm'n, 552 F.3d 868, 874 (D.C. Cir. 2009) ("The
                futility exception is quite restricted and limited to situations when resort
                to administrative remedies would be clearly useless." (emphasis added)
                (internal quotations omitted)); Rose v. Yeaw, 214 F.3d 206, 210-11 (1st Cir.
                2000) ("A plaintiff does• not have to exhaust administrative remedies if she
                can show that the agency's adoption of an unlawful general policy would
                make resort to the agency futile, or that the administrative remedies
                afforded by the process are inadequate given the relief sought." (emphasis
                added)); Perrino v. S. Bell Tel. & Tel. Co., 209 F.3d 1309, 1316 (11th Cir.
                2000) ("Thus far, our circuit has recognized exceptions only when resort to
                administrative remedies would be futile or the remedy inadequate, or
                where a claimant is denied meaningful access to the administrative review
                scheme in place." (emphasis added) (internal quotations omitted)); and
                Diaz v. United Agric. Emp. Welfare Benefit Plan & Trust, 50 F.3d 1478,
                1485 (9th Cir. 1995) ("[B]are assertions of futility are insufficient to bring
                a claim within the futility exception, which is designed to avoid the need to
                pursue an administrative review that is demonstrably doomed to fail."
                (emphasis added)).

SUPREME COURT
        OF
     NEVADA
                                                     12
(01 I94Th
                (recognizing that the State Engineer must scrutinize the beneficial use of
                water rights due to "Nevada's arid geography"). Moreover, this stricter
                standard will provide the district court with a fully developed record and
                administrative decision, including factual findings by an administrative
                body with expertise on water appropriation. This will place the district
                court in a better position, acting in an appellate capacity, to determine
                issues such as whether a party has proved adequate grounds for having a
                permit restored with its original appropriation date. See Malecon Tobacco,
                LLC v. State ex rel. Dep't of Taxation, 118 Nev. 837, 840-41, 59 P.3d 474,
                476 (2002) (noting that administrative agencies are generally in the best
                position to make factual determinations). Lastly, the stricter standard
                will provide the State Engineer with the opportunity to correct its
                mistakes and protect judicial resources. See Mesagate Homeowners' Ass'n
                v. City of Fernley, 124 Nev. 1092, 1099, 194 P.3d 1248, 1252-53 (2008)
                (explaining that the purpose of the exhaustion requirement is to allow
                agencies to correct their mistakes and conserve judicial resources).

                Equitable relief
                            Benson additionally asserts that she was not required to seek
                administrative review because the State Engineer is not empowered to
                grant equitable relief; specifically, the State Engineer cannot reinstate her
                water permit with its original priority date. She relies upon this court's
                holding in State Engineer v. American National Insurance Co., 88 Nev.
424, 498 P.2d 1329 (1972). However, this case is distinguishable from
                American National.
                            In American National, the State Engineer canceled a water
                permit because the permittee failed to file proof of application of the water
                to beneficial use by the set deadline. Id. at 425, 498 P.2d at 1330. The

SUPREME COURT
        OF
     NEVADA

                                                      13
(0) 1947A
                  permittee had filed every other required proof, completed the well and the
                  pump, and put the water to beneficial use.    Id. The district court found
                  the following: (1) the permittee spent $35,000 to improve the land, (2) the
                  State Engineer did not intend to approve new permits in the foreseeable
                  future, (3) no one would be damaged by the permittee's appropriation of
                  the water, and (4) the permittee's appropriation would provide increased
                  tax revenues for Humboldt County.        Id. at 425-26, 498 P.2d at 1330.
                  Moreover, the State Engineer did not dispute that equity rested with the
                  permittee. Id.   Consequently, the district court granted equitable relief
                  and reinstated the permit.     Id. at 426, 498 P.2d at 1330. This court
                  affirmed the lower court's decision, concluding that NRS Chapter 533 did
                  not prohibit the district court from granting equitable relief when
                  warranted. Id. In the instant case, Benson has only shown that the State
                  Engineer will not approve new applications to appropriate water from the
                  particular basin. Benson has not shown that she or her family have
                  expended any funds toward improvements or completed any portion of the
                  project, that the water was put to beneficial use, that a third party would
                  not be harmed by her appropriation of water, or that such appropriation
                  would benefit Eureka County.
                              The instant case is also distinguishable from American
                  National because the Legislature amended NRS Chapter 533 since we
                  decided that case. At the time of our decision in American National, NRS
                  533.395 did not require a permittee to request administrative review of a
                  canceled permit before seeking judicial review.   See 1981 Nev. Stat., ch.
                  44, § 3, at 114 (amending NRS 533.395 to allow the holder of a canceled
                  permit to petition the State Engineer to review a canceled permit at a
                  public hearing and precluding judicial review of a canceled permit if the

SUPREME COURT
        OF
     NEVADA
                                                      14
(0) 1947A    en
                permittee did not first petition for the State Engineer's review). When
                American National filed its petition for judicial review, the relevant
                statute read:

                            If, in the judgment of the state engineer, the
                            holder of any permit to appropriate the public
                            water is not proceeding in good faith and with
                            reasonable diligence to perfect said appropriation,
                            the state engineer may require at any time the
                            submission of such proof and evidence as may be
                            necessary to show a compliance with the law, and
                            the state engineer shall, after duly considering
                            said matter, if, in his judgment, the said holder of
                            a permit is not proceeding in good faith and
                            with reasonable diligence to perfect the said
                            appropriation, cancel the said permit, and advise
                            the holder of said permit of said cancellation.

                1913 Nev. Stat., ch. 140, § 68, at 213 (enacting Nevada's water law
                statutes). At that time, American National did not have a remedy at law
                to address the deprivation of its water right. See id. Because Nevada law
                did not provide a remedy for American National, as the State Engineer
                was without discretion to review a permit cancellation, equitable relief
                through judicial review was appropriate. See Am. Nat'l Ins. Co., 88 Nev.
                at 426, 498 P.2d at 1330. The difference between the statutes in force
                before 1981, when we decided American National, and in 2013, when
                Benson filed for judicial review of her canceled water permit, makes
                American National inapplicable to this case because administrative review
                pursuant to NRS 533.395(2) could have offered Benson relief. See Smith v.
                Smith, 68 Nev. 10, 22, 226 P.2d 279, 285 (1951) (concluding that the
                district court did not have jurisdiction in equity "where statutes in force
                required [the party] to seek his relief in another way").


SUPREME COURT
        OF
     NEVADA
                                                      15
(0) 1947A
                             Benson has not proven that the law does not provide her with
                an adequate legal remedy. NRS 533.395(3) allowed the State Engineer to
                rescind its cancellation of the permit and reissue a permit with a 2013
                appropriation date. Benson opines that she would not be able to
                appropriate any water with such a permit because the well is
                overburdened and the State Engineer will not accept new permits to
                appropriate water from this source. However, Benson's unsupported
                suspicions that the remedy would have been inadequate are insufficient to
                excuse her noncompliance with NRS 533.395(2) and (4). District courts
                should not entertain a petition for equitable relief based upon a party's
                unproven supposition that the remedy at law is inadequate. Accordingly,
                the district court properly ruled that it could not grant Benson equitable
                relief. 7 See Saavedra-Sandoval v. Wal-Mart Stores, Inc., 126 Nev. 592,
                599, 245 P.3d 1198, 1202 (2010) ("This court will affirm a district court's
                order if the district court reached the correct result, even if for the wrong
                reason.")

                                               CONCLUSION
                             We conclude that NRS 533.395 requires a party who is
                aggrieved by the cancellation of a water permit to exhaust all available
                administrative remedies pertaining to the State Engineer's decision on a




                      7 1n its order granting the State Engineer's motion to dismiss
                Benson's claims, the district court explained that it could not provide any
                equitable relief to Benson unless her water permit remained valid. The
                court did not cite to any authority to support its conclusion, and this court
                is not aware of any such requirement. Nonetheless, equitable relief was
                improper due to the existence of a statutory remedy. See NRS 533.395(2).

SUPREME COURT
        OF
     NEVADA
                                                     16
(0) 194Th
                 water permit before filing a petition for judicial review with the district
                 court. Benson should have therefore filed a written request for the State
                 Engineer to review its decision to cancel the trust's water permit at a
                 public hearing before she sought judicial remedies. Accordingly, we affirm
                 the decision of the district court.




                 We concur:



                                .ea.Aca         , C.J.
                 Hardesty



                                                   J.
                 Parraguirre



                 D-- -
                   ou
                    " ai..      k
                        a--64=S-:
                                                   J.



                                                   J.




                 Gibbons




SUPREME COURT
        OF
     NEVADA
                                                         17
(0) 1947A    e